Citation Nr: 9920738	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-29 291	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a higher rating for left ear hearing loss, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an May 1997 rating decision by 
the RO which denied service connection for right ear hearing 
loss, and which granted service connection and a 10 percent 
rating for left ear hearing loss.

The claim for service connection for right ear hearing loss 
is addressed in the present Board decision.  The claim for a 
higher rating for left ear hearing loss is addressed in the 
remand section following the decision.


FINDING OF FACT

The veteran's current right ear hearing loss began in 
service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

The veteran's served on active duty in the Navy from June 
1944 to April 1946.  His service medical records reveal that 
his ears and hearing were normal on the June 1944 entrance 
examination.  An April 1946 discharge examination noted 
defective hearing of the left ear, by watch, coin click, and 
whispered and spoken voice tests; right ear hearing was 
normal by these same tests; and he had bilateral sclerosis of 
the eardrums.

In August 1948, the veteran filed a claim of service 
connection for a left ear condition.  He stated that in 
September 1945, while aboard the USS Nelson (a destroyer), 
his left eardrum was perforated due to a concussion from a 
5" gun.  He reported treatment aboard ship at the time of 
the incident, and he listed the names of two doctors who 
treated him for an ear injury after service in 1948.  In 
December 1948, the veteran's claim was disallowed because he 
failed to report for examination.

Medical records from The Emory Clinic show the veteran 
underwent audiological evaluation in December 1996 and he was 
noted to have bilateral hearing loss which was worse on the 
left.  During evaluation, the veteran stated that he had a 
history of noise exposure of both ears and that he had 
bilateral hearing loss for about 30 to 50 years.

In January 1997, the veteran's hearing loss was further 
evaluated at The Emory Clinic.  The examiner noted that the 
veteran was 74 years old and that he related that he was in 
the Navy during World War II and was exposed to very loud 
noise while aboard ship.  He reported that he lost hearing 
for one week in both ears and that after that the hearing 
gradually improved more in the right and much less in the 
left ear.  Current physical examination showed normal 
eardrums.  The examiner reported that a hearing test was 
performed and demonstrated bilaterally asymmetric 
sensorineural hearing loss that was mildly to moderately 
severe in the right ear and moderately severe to profound in 
the left ear.  The speech discrimination score was 80 percent 
in the right ear and 32 percent in he left ear.  The speech 
reception thresholds was 45 decibels in the right ear and 50 
decibels in the left ear.  The assessment was bilateral 
sensorineural hearing loss most likely noise induced.

In January 1997, the veteran filed a claim of service 
connection for bilateral hearing loss.  

A March 1997 VA audiogram showed that the veteran had pure 
tone thresholds of the right ear of 45, 45, 55, 65, and 65 
decibels in the right ear at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Speech discrimination was 92 percent in 
the right ear.  Moderate right sensorineural hearing loss was 
diagnosed.  The examination showed considerably worse hearing 
in the left ear.

In an April 1997 letter, Robert V. Fulk, Jr., M.D. stated 
that the veteran was seen and evaluated in September 1988.  
He enclosed the September 1988 audiogram and stated that it 
showed hearing loss in the right ear and in the left ear with 
the left ear hearing loss being considerably greater than the 
right.  He stated that the veteran had marked impairment of 
speech discrimination scores on the left of 56 compared to 80 
in the right.  The 1988 audiogram report notes that the 
veteran had neurosensory hearing loss on the left and mixed 
hearing loss which was predominately neurosensory on the 
right.

In May 1997, the RO denied service connection for right ear 
hearing loss.  Service connection and a 10 percent rating was 
granted for left ear hearing loss.

In a May 1997 statement, the veteran's wife related that the 
veteran had had hearing problems since he was discharged from 
service.  She reported that over the years his hearing had 
become progressively worse.

In his May 1997 notice of disagreement, the veteran stated 
that a doctor at The Emory Clinic examined his ears and 
indicated that his hearing loss was due to noise 
trauma/concussion.  The veteran related that he was exposed 
to guns while on board ship and that both of his ears were 
affected.  He stated that he was unable to hear in both ears 
for a period of about five days.  He stated that his hearing 
began to progressively deteriorate throughout the years.  He 
related that his civilian career had not exposed him to any 
excessive noise and that the hearing trauma he experienced on 
board ship was the cause of hearing loss in both ears.

In a June 1997 substantive appeal, the veteran reiterated the 
assertions he made in his May 1997 notice of disagreement.

During a September 1997 RO hearing, the veteran asserted that 
he had bilateral hearing loss which was due to exposure to 
gunfire noise while on board ship in the service.  He 
recounted that he was running to his general quarters station 
when a 5" gun fired, he lost all hearing for several days, 
and his hearing thereafter gradually but only partially 
returned, with his left ear hearing being worse than his 
right.  He said that shortly after service he saw a doctor 
for his hearing problems, but the doctor was deceased and 
records were unavailable.  The veteran described more recent 
treatment.  He stated that he was never in an occupation that 
exposed him to loud noises or concussions.  He stated that 
when he first came out of service he was in accounting for 
two to three years.  He stated that he then went to work in 
sales and became a sales manager.  He related that he retired 
in sales.  The veteran's wife described his hearing problems 
since his return from service.  His representative noted that 
the veteran's discharge examination revealed that he had 
sclerosis of both eardrums and that according to the Merck 
Manual otosclerosis was the most common cause of progressive 
conductive hearing loss in an adult.

In a November 1997 statement, the veteran again asserted that 
his right ear hearing loss happened at the same time as when 
he lost hearing in the left ear (during exposure to gunfire 
on board ship.

A May 1998 VA audiogram showed that the veteran had pure tone 
thresholds of the right ear of 50, 50, 75, 65 and 60 decibels 
in the right ear at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Speech discrimination was 88 percent in the 
right ear.  Left ear hearing was considerably worse than 
right ear hearing.

Analysis

The veteran's claim for service connection for right ear 
hearing loss is well grounded, meaning plausible, and the RO 
has properly developed the evidence.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran is already service connected for left ear hearing 
loss, and he maintains that service connection is also 
warranted for right ear hearing loss, as hearing loss of both 
ears is due to acoustic trauma (being near a 5" ship's gun 
when it fired).  His service medical records show that at his 
1946 discharge examination, crude hearing tests (audiometric 
testing was not performed) showed left ear hearing loss but 
not right ear hearing loss, and at that time he had sclerosis 
of both eardrums.  According to a 1948 claim, the veteran saw 
doctors in 1948 for ear problems, although records from that 
time are no longer available.  Medical records since 1988 
show bilateral hearing loss, left worse than right, and the 
evidence shows both ears now have a hearing loss disability 
under the standards of 38 C.F.R. § 3.385.  In 1997 the 
veteran's hearing loss was evaluated and he related a history 
of noise exposure in service; the examiner diagnosed 
bilateral sensorineural hearing lost most likely noise 
induced.  The Board finds that the veteran has given a 
credible history of noise trauma in service which affected 
both his ears, and he and his wife have described continued 
hearing problems since service. 

Given all the evidence from during and after service, 
including the fact that the veteran's private physician has 
in essence linked the veteran's noise exposure in service to 
his current bilateral hearing loss, the Board finds the 
evidence is approximately balanced on the question of whether 
current right ear hearing loss began in service.  Under such 
circumstances, the veteran is given the benefit of the doubt, 
and the Board concludes that right ear hearing loss was 
incurred in service, and service connection is warranted for 
such condition.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The veteran has also claimed a rating higher than 10 percent 
for service-connected left ear hearing loss.  As the Board 
has granted service connection for right ear hearing loss, 
the RO should readjudicate the claim for a higher rating for 
bilateral hearing loss.  It is also noted that provisions for 
evaluating hearing loss were amended effective June 10, 1999, 
and the RO should consider the new criteria in the present 
case.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).  In the 
judgment of the Board, the veteran should also be given an 
opportunity to submit any recent relevant medical records, 
and a current VA audiology compensation examination for 
evaluating bilateral hearing loss should be provided.  
38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet.App. 377 
(1994); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In light of the foregoing, the case is REMANDED for the 
following actions:


1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
treatment for hearing loss since March 
1998, and the RO should obtain copies of 
related medical records.  

2.  The RO should have the veteran 
undergo a current VA audiological 
examination to determine the severity of 
his bilateral hearing loss.  

3.  Thereafter, the RO should adjudicate 
the claim for a higher rating for 
bilateral hearing loss, and this should 
include consideration of the new rating 
criteria which became effective on June 
10, 1999.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

